FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of June 2013 No. 8 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibits 1-4 are the following documents related to the Registrant’s rights offering (the "Rights Offering"). Exhibit 1 —Form of Subscription Rights Agreement between the Registrant and American Stock Transfer & Trust Co., LLC Exhibit 2 — ­Form of WarrantAgreement between the Registrant and American Stock Transfer & Trust Co., LLC Exhibit 3 — Opinion of Yigal Arnon & Co. Exhibit 4 — Opinion of Eilenberg & Krause LLP Exhibits 1-4heretoare hereby incorporated by reference into the Company's effective registration statement on Form F-3 filed with the Securities and Exchange Commission (Registration No. 333- 187858). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. By: /s/Nati Somekh Nati Somekh Corporate Secretary Date:June 27, 2013
